                                                                       USDC-SDNY
UNITED STATES DISTRICT COURT                                           DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                          ELECTRONICALLY FILED
                                                                       DOC#:
                                                                       DATE FILED: 4-6-20
 GARY HIRST,

                                    Petitioner,
                                                                       No. 19-CV-8512 (RA)
                               v.
                                                                              ORDER
 UNITED STATES OF AMERICA,

                                    Respondent.


RONNIE ABRAMS, United States District Judge:

       Petitioner, proceeding pro se, brings this action pursuant to 28 U.S.C. § 2255 to vacate, set

aside, or correct his sentence. The Court is now in receipt of Petitioner’s motion for a default

judgment. See Dkt. 10. For the reasons that follow, Petitioner’s motion is denied.

       Petitioner filed his motion to vacate, set aside, or correct his sentence on September 10,

2019. Dkt. 1. On September 18, 2019, the Court ordered the Government to answer within sixty

days of that Order, and directed all filings to include the criminal docket number, No. 16-cr-371,

and be docketed in the criminal case. Dkt. 3. Upon receipt of the Government’s November 15,

2019 letter indicating its intent to submit affidavits from Petitioner’s prior counsel, however, the

Court ordered the Government to serve Petitioner with an attorney-client privilege waiver,

Petitioner to execute and return that waiver, prior counsel to submit affidavits within 30 days of

the receipt of the executed waiver, and the Government to respond within 30 days of the receipt of

counsel’s affidavits. See Dkt. 5. Petitioner’s prior counsel filed affidavits on January 10, 2020

and February 17, 2020, and the Government filed its opposition to Petitioner’s motion on March

17, 2020. See No. 16-cr-371, Dkts. 838, 859, 871. Although the Government’s opposition and

supporting affidavits were filed only on the criminal docket, the Government did indeed timely
respond to Petitioner’s § 2255 motion. Petitioner’s request for a default judgment is therefore

denied. To avoid confusion going forward, all further filings must include both the civil habeas

docket number, No. 19-cv-8512, and the criminal docket number, No. 16-cr-371, and be docketed

in both cases.

       Petitioner shall file any response to the Government’s opposition no later than June 5, 2020.

Absent further order, the motion will be considered fully submitted as of that date.

       The Government shall serve a copy of this Order on Petitioner and file proof of service on

the docket.

SO ORDERED.

Date: April 6, 2020
      New York, New York
                                                          _______________________________
                                                          RONNIE ABRAMS
                                                          United States District Judge




                                                 2
